        Case 1:21-cr-00035-EGS Document 66-1 Filed 04/27/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA            )
                                    )
      v.                            )                Criminal No. 21-cr-00035-EGS
                                    )                (Release Order 21-mj-233)
CLAYTON RAY MULLINS,                )
                                    )
                  Defendant.        )
____________________________________)

                                             ORDER

       Upon consideration of Defendant’s Consent Motion to Modify Conditions of Release,

with the agreement of the Pretrial Services and United States Attorney’s Offices, it is this ______

day of April, 2021,

       ORDERED, that the Order Setting Conditions of Release (ECF No. 11) issued on March

2, 2021, is hereby modified to permit Defendant’s travel beyond the Western District of

Kentucky for employment purposes as approved by the Pretrial Services Office - Paducah

Division.

       All other conditions of release remain in full force and effect.


                                                     _________________________________
                                                     Emmet G. Sullivan
                                                     United States Judge
